PER CURIAM.
By petition for a writ of certiorari, we have for review an order of the Florida Industrial Commission dated March 22, 1966. There is also a cross-petition.
We find upon argument of counsel for the respective parties, consideration of the briefs, and the record in this cause that the essential requirements of law have not been violated. It, is, therefore, ordered that said petition be, and the same is, hereby denied. The cross-petition. is also denied.
The petition for attorney’s fees is also denied.
It is so ordered.
THORNAL, C. J., THOMAS, DREW and ERVIN, JJ., and McMULLEN, Circuit Judge, concur.